Filed:   March 16, 2009

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-4348
                           (2:07-cr-00297-PMD-1)


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JAMES BENJAMIN,

                  Defendant - Appellant.



                                   O R D E R


          The court amends its opinion filed November 25, 2008,

as follows:

          On   page    2,       first   paragraph,    lines    4    and       5     --

“possession of a firearm by a convicted felon" is corrected to

read   “possession    of    a     firearm   in   furtherance       of     a       drug

trafficking offense.”

          On page 4, second full paragraph, line 2 – “felon in

possession of a firearm” is corrected to read “possession of a

firearm in furtherance of a drug trafficking offense.”

                                            For the Court – By Direction

                                                 /s/ Patricia S. Connor
                                                           Clerk
                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4348


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES BENJAMIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:07-cr-00297-PMD-1)


Submitted:    November 20, 2008            Decided:   November 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary   Gordon   Baker,   Assistant  Federal  Public   Defender,
Charleston, South Carolina, for Appellant. John Charles Duane,
Eric John Klumb, Assistant United States Attorneys, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             James Benjamin appeals his convictions and resulting

117-month     sentence        imposed     for       possession      with    intent    to

distribute crack cocaine, powder cocaine, and a drug commonly

known as ecstasy, and possession of a firearm in furtherance of

a drug trafficking offense.               Benjamin’s counsel has filed an

appeal under Anders v. California, 386 U.S. 738 (1967), raising

the      issues     of    the     voluntariness           of        his    plea,     the

constitutionality        of     the     crack       cocaine    to    powder      cocaine

sentencing ratio, and the reasonableness of his sentence.                            The

Government declined to file a brief. Benjamin has filed a pro se

supplemental brief.       Finding no error, we affirm.

             In the absence of a motion to withdraw a guilty plea,

we review the adequacy of the guilty plea pursuant to Fed. R.

Crim. P. 11 for plain error.                      United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).                     A review of the transcript of

Benjamin’s guilty plea hearing reveals that the district court

fully complied with the requirements of Rule 11.                            Benjamin’s

plea was knowingly, voluntarily, and intelligently made, with

full knowledge of the consequences attendant to his guilty plea.

He    was   fully   informed     of     the       statutory   minimum      and   maximum

sentences.        We therefore find that Benjamin’s guilty plea was

valid.



                                              2
            Counsel argues that the minimum sentences set forth in

21 U.S.C. § 841 (2000) and U.S. Sentencing Guidelines Manual

§ 2D1.1    (2007)        create      an    unconstitutional            disparity      between

sentences    for    crack       and    powder        cocaine,     in    violation      of    the

Equal     Protection       Clause.              However,        as     counsel      correctly

acknowledges in the Anders brief, this court has held that the

disparity does not violate equal protection principles.                                   United

States v. Fisher, 58 F.3d 96, 99-100 (4th Cir. 1995) (sentencing

ratio    under     21    U.S.C.       § 841     does     not    deny      defendants      equal

protection in violation of the Due Process Clause of the Fifth

Amendment); United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.

1994) (sentencing disparity under the Sentencing Guidelines does

not   violate      the    Equal       Protection        Clause);       United       States    v.

D’Anjou, 16 F.3d 604, 612 (4th Cir. 1994) (disparity under USSG

§ 2D1.1     not     sufficient             to     trigger       an     equal        protection

violation).

            Counsel        also       suggests         that    the     mandatory       minimum

sentences     in    21     U.S.C.         § 841       should    not       survive     judicial

scrutiny    in     light        of    recent         amendments      to     the     Sentencing

Guidelines that lowered the offense levels for drug offenses

involving    crack       cocaine,         see   USSG    §      2D1.1(c)     (2007     &    Supp.

2008);    USSG     App.     C     Amend.        706,    711,    and       the     decision    in

Kimbrough v. United States, 128 S. Ct. 558 (2007).                                However, as

the Supreme Court observed in Kimbrough, after the Guideline

                                                 3
amendments,       “sentencing      courts       remain   bound     by    the      mandatory

minimum sentences prescribed [by statute].”                        Kimbrough, 128 S.

Ct.   at   573.      Because      Benjamin       was    sentenced       to   a    statutory

mandatory minimum term of imprisonment for the drug offense,

this claim is without merit.

             Finally,       counsel      questions        the    reasonableness           of

Benjamin’s sentence, but concludes that there was no sentencing

error.     A sentence is reviewed for abuse of discretion, Gall v.

United     States,    128    S.    Ct.   586,     597    (2007),    with         the   review

encompassing         both      procedural         soundness        and       substantive

reasonableness.        Id.        Applying a presumption of reasonableness

to the Guidelines sentence, see United States v. Go, 517 F.3d

216, 218 (4th Cir. 2008); see also Rita v. United States, 127 S.

Ct.      2456,       2462-69       (2007)        (upholding         presumption           of

reasonableness for within-Guidelines sentence), we conclude that

Benjamin has not rebutted the presumption of reasonableness and

that his sentence is reasonable.

             Benjamin’s      pro    se   supplemental       brief       challenges       his

possession of a firearm in furtherance of a drug trafficking

offense conviction, contends that his sentence is excessive for

the crime, and alleges that counsel was ineffective for failing

to inform him of the elements of the 18 U.S.C. § 924(c) (2006)

offense.     After reviewing the record, we find no merit in these

claims.

                                            4
            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We   therefore    affirm   Benjamin’s       convictions     and

sentence.    This court requires that counsel inform her client,

in writing, of his right to petition the Supreme Court of the

United States for further review.       If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on the client.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                    5